

Exhibit 10.6


RESTRICTED STOCK AGREEMENT
PERFORMANCE-BASED VESTING


CARDIOVASCULAR SYSTEMS, INC.
2017 EQUITY INCENTIVE PLAN




CARDIOVASCULAR SYSTEMS, INC., a Delaware corporation (the “Company”) has engaged
Morgan Stanley Smith Barney LLC to maintain an online system to provide secure
account access to participants receiving grants (each, a “Participant”) under
the Company’s 2017 Equity Incentive Plan (as the same may be amended from time
to time, the “Plan”). Each Participant has an account at
www.stockplanconnect.com with an award summary (the “Award Summary”) disclosing
the date of the award, the number of shares subject to each award and conditions
of the vesting of the award. This Agreement sets forth terms and conditions
applicable to those awards set forth in the Award Summary that are subject to
performance-based vesting.


W I T N E S E T H:


WHEREAS, the Participant is, on the date of grant set forth in the Award
Summary, a key employee, officer or director of, or a consultant or advisor to,
the Company or a Subsidiary of the Company; and


WHEREAS, the Company wishes to grant a restricted stock award to the Participant
for shares of the Company’s Common Stock pursuant to the Plan; and


WHEREAS, the Administrator of the Plan has authorized the grant of a restricted
stock award to the Participant.


NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:


1.Grant of Restricted Stock Award. The Company hereby grants to the Participant
on the date set forth in the Award Summary a restricted stock award (the
“Award”) for the number of shares of Common Stock set forth in the Award Summary
on the terms and conditions set forth in the Award Summary and this Agreement,
which shares are subject to adjustment pursuant to Section 15 of the Plan. The
Company shall cause an entry to be made in the books of the Company or its
designated agent representing such shares of Common Stock in the Participant’s
name. Upon request, the Company shall cause to be issued one or more stock
certificates representing such shares of Common Stock in the Participant’s name,
and shall hold such certificate until such time as the risk of forfeiture and
other transfer restrictions set forth in this Agreement have lapsed with respect
to the shares represented by the certificate. The Company may also place a
legend in such book entry or on such certificates describing the risks of
forfeiture and other transfer restrictions set forth in this Agreement providing
for the cancellation of such certificates if the shares of Common Stock are
forfeited as provided in Section 2 below. Until such risks of forfeiture have
lapsed or the shares subject to this Award have been forfeited pursuant to
Section 2 below, the Participant shall be entitled to vote the shares
represented by such stock certificates, but the Participant shall not have any
other rights as a stockholder with respect to such shares.







--------------------------------------------------------------------------------






2.    Vesting of Restricted Stock. For purposes of determining whether the
shares of Common Stock subject to this Award shall be forfeited by the
Participant or vested upon the lapse of the risks of forfeiture, the following
definitions shall apply:


a.
“Peer Group” shall mean that group of companies selected by the Company’s
compensation consultant for purposes of comparing compensation or performance of
the Peer Group to that of the Company.



b.
“Performance Period” means the period beginning on the July 1 immediately
preceding the date of the Award and ending on the June 30 immediately following
the second anniversary of the date of the Award.



c.
“90 Day Average Closing Price Beginning of Period” shall mean the average of the
closing prices per share of the common stock of the Company or any company in
the Peer Group, as applicable, for the 90 consecutive trading days prior to the
July 1 of the year in which the Award is granted, as reported by NASDAQ, or if
such shares are not traded on NASDAQ, as reported by the principal stock market
or automated quotation system on which such shares are traded.



d.
“90 Day Average Closing Price End of Period” shall mean the average of the
closing prices per share of the common stock of the Company or any company in
the Peer Group, as applicable, for the 90 consecutive trading days prior to the
July 1 immediately following the second anniversary of the date of the Award, as
reported by NASDAQ, or if such shares are not traded on NASDAQ, as reported by
the principal stock market or automated quotation system on which such shares
are traded.



e.
“Total Stockholder Return” shall mean, for either the Company or any company in
the Peer Group, as applicable, the product of (i) a fraction, the numerator of
which is equal to the 90 Day Average Closing Price End of Period less the 90 Day
Average Closing Price Beginning of Period plus any dividends paid with respect
to the common stock during the Performance Period, and the denominator of which
is the 90 day Average Closing Price Beginning of Period, multiplied by (ii) 100.



f.
“Determination Date” shall mean the date the Company’s annual report on Form
10-K for the fiscal year ending on the June 30 immediately following the second
anniversary of the date the Award is filed with the Securities and Exchange
Commission.



The shares of Common Stock subject to this award (the “Shares”) shall vest or be
forfeited as of the Determination Date based on the Company’s Total Stockholder
Return as compared to the Peer Group. If the Company’s Total Stockholder Return
is less than the 25th percentile of the range of Total Stockholder Return for
all of the companies in the Peer Group, the Participant shall forfeit all of the
Shares on the Determination Date. If the Company’s Total Stockholder Return is
equal to or greater than the 25th percentile, but less than or equal to the 50th
percentile, of the range of Total




- 2 -





--------------------------------------------------------------------------------




Stockholder Return for all of the companies in the Peer Group, the risks of
forfeiture shall lapse on the Determination Date with respect to a pro rata
portion of the Shares for each percentile point from the 25th percentile to the
50th percentile, such that the risks of forfeiture shall lapse with respect to
50% of the Shares if the Company’s Total Stockholder Return is equal to the 50th
percentile of the range of Total Stockholder Return for all the companies in the
Peer Group. If the Company’s Total Stockholder Return is greater than the 50th
percentile of the range of Total Stockholder Return for all of the companies in
the Peer Group, the risks of forfeiture shall lapse on the Determination Date
with respect to 50% of the Shares, plus a pro rata portion of the remaining
Shares for each percentile point from the 50th percentile to the 85th
percentile, such that the risks of forfeiture shall lapse with respect to 100%
of the Shares if the Company’s Total Stockholder Return is equal to or greater
than the 85th percentile of the range of Total Stockholder Return for all the
companies in the Peer Group.


Notwithstanding anything in the Plan, the Award Summary or this Agreement to the
contrary, the Shares will become fully vested upon a Change of Control.


3.    Termination of Employment or Other Relationship. Unless the Executive
Severance Plan provides for vesting that is more beneficial to the Participant
(in which case the Executive Severance Plan will control), if the Participant’s
employment or other relationship with the Company (or a Subsidiary of the
Company) ceases at any time prior to the Determination Date for any reason,
other than for cause but including the Participant’s voluntary resignation or
retirement, the Participant shall be entitled to receive a fraction of the
shares that Participant would have been entitled to receive pursuant to Section
2 above if such employment or other relationship had not ceased, which fraction
shall have a numerator equal to the number of full months in the Performance
Period that Participant was employed by, or maintained a relationship with, the
Company, and a denominator equal to 36. The Participant shall on the
Determination Date forfeit all other Shares subject to this Award.


4.    General Provisions.


a.    Employment or Other Relationship. This Agreement shall not confer on the
Participant any right with respect to continuation of employment or other
relationship by the Company, nor will it interfere in any way with the right of
the Company to terminate such employment or relationship. Nothing in this
Agreement shall be construed as creating an employment or service contract for
any specified term between Participant and the Company.


b.    280G Limitations. Notwithstanding anything in the Plan, this Agreement or
in any other agreement, plan, contract or understanding entered into from time
to time between Participant and the Company or any of its Subsidiaries to the
contrary (except an agreement that expressly modifies or excludes the
application of this Paragraph 4(b)), the lapse of the risks of forfeiture of
this Award shall not be accelerated in connection with a Change of Control to
the extent that such acceleration, taking into account all other rights,
payments and benefits to which Participant is entitled under any other plan or
agreement, would constitute a “parachute payment” or an “excess parachute
payment” for purposes of Sections 280G and 4999 of the Internal Revenue Code of
1986, as amended, or any successor provisions, and the regulations issued
thereunder; provided, however, that the Administrator, in its sole discretion
and in accordance with applicable law, may modify or exclude the application of
this Paragraph 4(b).




- 3 -





--------------------------------------------------------------------------------






c.    Securities Law Compliance. Participant shall not transfer or otherwise
dispose of the shares of Common Stock received pursuant to this Agreement until
such time as counsel to the Company shall have determined that such transfer or
other disposition will not violate any state or federal securities laws. The
Participant may be required by the Company, as a condition of the effectiveness
of this restricted stock award, to provide any written assurances that are
necessary or desirable in the opinion of the Company and its counsel to ensure
the issuance complies with the applicable securities laws, including that all
Common Stock subject to this Agreement shall be held until such time that such
Common Stock is registered and freely tradable under applicable state and
federal securities laws, for Participant’s own account without a view to any
further distribution thereof, that the book entries or certificates (as
applicable) for such shares shall bear an appropriate legend or notation to that
effect and that such shares will be not transferred or disposed of except in
compliance with applicable state and federal securities laws.


d.    Mergers, Recapitalizations, Stock Splits, Etc. Except as otherwise
specifically provided in any employment, change of control, severance or similar
agreement executed by the Participant and the Company, pursuant and subject to
Section 15 of the Plan, certain changes in the number or character of the shares
of capital stock of the Company (through sale, merger, consolidation, exchange,
reorganization, divestiture (including a spin-off), liquidation,
recapitalization, stock split, stock dividend, or otherwise) shall result in an
adjustment, reduction, or enlargement, as appropriate, in the number of shares
subject to this Award (i.e., Participant shall have such “anti-dilution” rights
under the Award with respect to such events, but, subject to the Administrator’s
discretion, shall not have any “preemptive” rights). Any additional shares that
are credited pursuant to such adjustment shall be subject to the same
restrictions as are applicable to the shares with respect to which the
adjustment relates.


e.    Shares Reserved. The Company shall at all times during the term of this
Award reserve and keep available such number of shares as will be sufficient to
satisfy the requirements of this Agreement.


f.    Withholding Taxes. To permit the Company to comply with all applicable
federal and state income tax laws or regulations, the Company may take such
action as it deems appropriate to ensure that, if necessary, all applicable
federal and state payroll, income or other taxes attributable to this Award are
withheld from any amounts payable by the Company to the Participant. If the
Company is unable to withhold such federal and state taxes, for whatever reason,
the Participant hereby agrees to pay to the Company an amount equal to the
amount the Company would otherwise be required to withhold under federal or
state law prior to the transfer of any certificates for the shares of Common
Stock subject to this Award. Subject to such rules as the Administrator may
adopt, the Administrator may, in its sole discretion, permit Participant to
satisfy such withholding tax obligations, in whole or in part, by delivering
shares of Common Stock, including shares of Common Stock received pursuant to
this Award, having a Fair Market Value, as of the date the amount of tax to be
withheld is determined under applicable tax law, equal to the statutory minimum
amount required to be withheld for tax purposes. In no event may the Participant
deliver shares of Common Stock having a Fair Market Value in excess of such
statutory minimum required tax withholding. Participant’s election to deliver
shares for purposes of such withholding tax obligations shall be made on or
before the date that triggers such obligations or, if later, the date that the
amount of tax to be withheld is determined under applicable tax law.
Participant’s election




- 4 -





--------------------------------------------------------------------------------




to deliver shares for purposes of such withholding tax obligations shall be
irrevocable and shall be approved by the Administrator and otherwise comply with
such rules as the Administrator may adopt to assure compliance with Rule 16b-3
or any successor provision, as then in effect, of the General Rules and
Regulations under the Securities and Exchange Act of 1934, if applicable.


g.    Nontransferability. No portion of this Award for which the risks of
forfeiture have not lapsed may be assigned or transferred, in whole or in part,
other than by will or by the laws of descent and distribution.


h.    2017 Equity Incentive Plan. The Award evidenced by this Agreement is
granted pursuant to the Plan, a copy of which has been made available to the
Participant and is hereby incorporated into this Agreement. This Agreement is
subject to and in all respects limited and conditioned as provided in the Plan.
All capitalized terms in this Agreement not defined herein shall have the
meanings ascribed to them in the Plan. The Plan governs this Award and, in the
event of any questions as to the construction of this Agreement or in the event
of a conflict between the Plan and this Agreement, the Plan shall govern, except
as the Plan otherwise provides.


i.    Lockup Period Limitation. Participant agrees that in the event the Company
advises Participant that it plans an underwritten public offering of its Common
Stock in compliance with the Securities Act of 1933, as amended, Participant
will execute any lock-up agreement the Company and the underwriter(s) deem
necessary or appropriate, in their sole discretion, with such public offering.


j.    Blue Sky Limitation. Notwithstanding anything in this Agreement to the
contrary, in the event the Company makes any public offering of its securities
and determines, in its sole discretion, that it is necessary to reduce the
number of Restricted Stock Awards so as to comply with any state securities or
Blue Sky law limitations with respect thereto, the Board of Directors of the
Company may accelerate the vesting of this Award (in full or in part), provided
that the Company gives Participant 15 days’ prior written notice of such
acceleration. Notice shall be deemed given when delivered personally or when
deposited in the United States mail, first class postage prepaid and addressed
to Participant at the address of Participant on file with the Company.


k.    Affiliate Compliance. Participant agrees that, if Participant is an
“affiliate” of the Company or any Affiliate (as defined in applicable legal and
accounting principles) at the time of a Change of Control, Participant will
comply with all requirements of Rule 145 of the Securities Act of 1933, as
amended, and the requirements of such other legal or accounting principles, and
will execute any documents necessary to ensure such compliance.


l.    Stock Legend. The Administrator may require that the certificates for any
shares of Common Stock purchased by Participant (or, in the case of death,
Participant’s successors) shall bear an appropriate legend to reflect the
restrictions of Paragraph 4(c) and Paragraphs 4(i) through 4(k) of this
Agreement; provided, however, that failure to so endorse any of such
certificates shall not render invalid or inapplicable Paragraph 4(c) or
Paragraph 4(i) through 4(k).


m.    Scope of Agreement. This Agreement shall bind and inure to the benefit of
the Company and its successors and assigns and of the Participant and any
successor or successors of the Participant. This Award is expressly subject to
all terms and conditions contained in the Plan




- 5 -





--------------------------------------------------------------------------------




and in this Agreement, and Participant’s failure to execute this Agreement shall
not relieve Participant from complying with such terms and conditions.


n.    Choice of Law. The law of the state of Minnesota shall govern all
questions concerning the construction, validity, and interpretation of this
Plan, without regard to that state’s conflict of laws rules.


o.    Severability. In the event that any provision of this Plan shall be held
illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining provisions of this Plan, and the Plan shall be construed
and enforced as if the illegal or invalid provision had not been included.


p.    Arbitration. Any dispute arising out of or relating to this Agreement or
the alleged breach of it, or the making of this Agreement, including claims of
fraud in the inducement, shall be discussed between the disputing parties in a
good faith effort to arrive at a mutual settlement of any such controversy. If,
notwithstanding, such dispute cannot be resolved, such dispute shall be settled
by binding arbitration. Judgment upon the award rendered by the arbitrator may
be entered in any court having jurisdiction thereof. The arbitrator shall be a
retired state or federal judge or an attorney who has practiced securities or
business litigation for at least 10 years. If the parties cannot agree on an
arbitrator within 20 days, any party may request that the chief judge of the
District Court for Hennepin County, Minnesota, select an arbitrator. Arbitration
will be conducted pursuant to the provisions of this Agreement, and the
commercial arbitration rules of the American Arbitration Association, unless
such rules are inconsistent with the provisions of this Agreement. Limited civil
discovery shall be permitted for the production of documents and taking of
depositions. Unresolved discovery disputes may be brought to the attention of
the arbitrator who may dispose of such dispute. The arbitrator shall have the
authority to award any remedy or relief that a court of this state could order
or grant; provided, however, that punitive or exemplary damages shall not be
awarded. The arbitrator may award to the prevailing party, if any, as determined
by the arbitrator, all of its costs and fees, including the arbitrator’s fees,
administrative fees, travel expenses, out-of-pocket expenses and reasonable
attorneys’ fees. Unless otherwise agreed by the parties, the place of any
arbitration proceedings shall be Hennepin County, Minnesota.


ACCORDINGLY, by accepting the Award, the Participant acknowledges and agrees to
all of the terms and conditions set forth in the Award Summary and this
Agreement.




- 6 -



